Citation Nr: 1535380	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of Veteran's death 

(The issue of entitlement to service connection for hepatitis C.is addressed in a separate Board action.)

REPRESENTATION

Appellant represented by:  William Fletcher, ESQ

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to March 1980.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

In September 2011, the Board remanded the appeal for additional development.  In July 2012, the appellant's attorney withdrew his representation.

Regrettably, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has found that the medical opinion obtained as a result of the appellant's claim of service connection for hepatitis C was inadequate.  Because the medical information has been determined to be inadequate, the appellant's claim involving service connection for hepatitis C is being returned to the AMC for additional development.  Because the current cause of death claim is inextricably intertwined with the claim involving service connection for hepatitis C, this issue must also be remanded until the other development has been accomplished.  

Accordingly, the case is REMANDED for the following action:

Following the completion of the record review as requested in a separate remand, the results of that review should be entertained with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The AOJ should once again review the complete file and make a determination as to whether any further development should occur-this should include a determination as to whether an additional medical opinion concerning the cause of the Veteran's death is necessary.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case, and she should be afforded a reasonably opportunity to respond before the record is returned to the Board for further action and review.  

The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  Moreover, the appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




